Citation Nr: 0534200	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1978 to June 1982 and 
July 1991 to August 1992.  She also appears to have had 
reserve duty subsequent to her active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1996 (for back disability) and November 
1996 (for right shoulder disability) rating decisions.  In 
June 2000 and July 2004, the Board remanded the case for 
further development.  The case is now before the Board for 
final appellate determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that while serving in the Gulf War in 
1991, her duties included handling heavy hoses which resulted 
in her spine and shoulder disabilities.  

Service medical records are absent any complaints or 
treatments for a chronic cervical spine or right shoulder 
disability.  A November 1983 service medical record notes 
complaints of right shoulder pain and an impression of right 
deltoid muscular spasm.  A record dated in November 1992 
shows that the veteran was seen for chronic upper back pain.  
Another treatment record dated in November 1994 notes upper 
back pain for approximately 3 years "with previous history 
of trauma, this after Persian Gulf War conflict."  Also a 
treatment note dated in January 1995 reflects that the 
veteran's shoulder disability was reportedly incurred "while 
on active duty at Desert Storm" and that the veteran has had 
problems for 2 years.  Accordingly, the Board finds that an 
examination and opinion as to whether any current right 
shoulder or cervical spine disabilities are related to 
service is needed in order to fairly decide the merits of the 
veteran's claims.

In view of the foregoing, the case is remanded for the 
following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any cervical spine and/or right 
shoulder disability.  Any further 
indicated studies should be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should identify each 
cervical spine and/or right shoulder 
disability present and provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
cervical spine and/or right shoulder 
disability identified, is etiologically 
related to her period of active service 
from April 1978 to June 1982 and July 
1991 to August 1992.  All necessary 
studies should be accomplished if 
deemed necessary.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

The examiner should provide a 
complete rationale for any opinion 
given and should reconcile the 
opinion with the other medical 
evidence of record, including the 
November 1983, November 1992, 
November 1994 and January 1995 
treatment records.
		
2.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
cervical spine disability and entitlement 
to service connection for a right 
shoulder disability.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

